[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT #167)
"Whenever the claim or defense asserted in the amended pleading arose out of the conduct, transaction or occurrence set forth or attempted to be set forth in the original pleading, the amendment relates back to the date of the original pleading."Gurliacci v. Mayer, 218 Conn. 531, 547, 590 A.2d 914 (1991). The seventh count, alleging public nuisance, does not "inject different sets of circumstances and depend on different facts but rather amplified[s] and expand[s] upon the previous allegations [of private and absolute nuisance] by setting forth alternate theories of liability." (Internal citations omitted.) Id., 549. The factual predicate for both causes of action are substantially the same, and accordingly the motion for summary judgment is denied.
KARAZIN, J. CT Page 1353-KK